Name: 2001/69/EC: Commission Decision of 17 January 2001 for restocking the Community's bluetongue vaccine bank (notified under document number C(2001) 115)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  agricultural activity;  health;  economic geography;  marketing;  Africa
 Date Published: 2001-01-25

 Avis juridique important|32001D00692001/69/EC: Commission Decision of 17 January 2001 for restocking the Community's bluetongue vaccine bank (notified under document number C(2001) 115) Official Journal L 023 , 25/01/2001 P. 0032 - 0032Commission Decisionof 17 January 2001for restocking the Community's bluetongue vaccine bank(notified under document number C(2001) 115)(2001/69/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 1258/1999(2), and in particular Article 6 and Article 8 thereof,Whereas:(1) Bluetongue is an arthropod-borne viral disease of ruminants that can cause great economic losses to sheep production.(2) In October 2000, following the outbreaks of bluetongue in the Balearic Islands and Corsica, the 500000 doses of serotype 2 of the emergency vaccine bank, established after the adoption of Commission Decision 2000/477/EC(3), have been sent to and used in the Member States concerned.(3) Pending a decision on the definitive vaccination strategy for next year, which could envisage a much larger commitment, it is at this stage necessary to restock this emergency vaccine bank.(4) 500000 doses were not sufficient to respond adequately to the situation in the Balearic Islands and Corsica; therefore it has been proposed to restock the bank with 750000 doses.(5) No bluetongue vaccine is produced by the pharmaceutical industry based in the Member States.(6) The Onderstepoort laboratory in South Africa is the only laboratory which may produce a monovalent serotype 2 attenuated vaccine.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. For emergency use the Director General of the Directorate General for Health and Consumer Protection shall be authorised to make arrangements with Onderstepoort laboratory in South Africa for the purchase of 750000 doses of monovalent bluetongue vaccine (serotype 2).2. The arrangements referred to in paragraph 1 shall include the storage of vaccines and airfreight in such a manner that they can be dispatched without delay to the Member States concerned.Article 2The maximum cost of the measures referred to in Article 1 shall be up to EUR 70000.Article 3This Decision is addressed to the Member States.Done at Brussels, 17 January 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 187, 26.7.2000, p. 56.